Hart, J. (dissenting). In State v. Jones, 25 Ark. 375, a motion was made to dismiss for want of jurisdiction. The record in the circuit court recites: ‘ ‘ The court, being advised of the matters and things arising on the motion to dismiss this case for want of jurisdiction, heretofore filed, doth sustain the motion.” The record entry concludes with this recital without any final judgment upon the motion, or otherwise, and this court held it could not take cognizance of the appeal thereon. In Reynolds v. Craycraft, 26 Ark. 468, the case was submitted to the court sitting as a jury an agreed statement of facts. The record shows that the finding of the court was for the appellee, but there was no judgment on the finding. The court held that where there is no judgment on the finding there is nothing to appeal from. We quote from 3 Corpus Juris, p. 600, the following: “Unless allowed by express statutory provision, a writ of error or appeal will not lie from the verdict of a jury without an entry of judgment thereon, or from the mere finding of facts or conclusions of law by the court not followed by a judgment or decree.” We can not see the fact that the record contains an order overruling the motion for a new trial adds anything to the matter. It is true the judgment need not be technical and formal, but there must be some kind of a judgment actually rendered or made. The effective action of a court is by its decree or judgment and not by its finding of fact or the verdict of the jury. In Chatfield v. Jarratt, 108 Ark. 523, it was held that the time for appeal to this court begins to run from the date of the rendition of the judgment and not from the date of the entry thereof. We think that opinion is wrong and should be overruled. The opinion of the court is based upon the reasoning in Ex parte Morton, 69 Ark. 48, where the court was dealing with an appeal from the county court to the circuit court. There the court held that the time for taking the appeal ran from the rendition of the judgment and not the entry thereof. The reason given was that it was not absolutely essential under the statute providing for appeals from judgments of the county court to the circuit court that the judgment should be entered of record before an appeal is taken. It was recognized, however, in Chatfield v. Jarratt, supra, that it is necessary to present to this court a transcript of the judgment or decree appealed from in order to give the court jurisdiction and that this can not be done until the judgment is entered of record. So it will be seen there is a wide difference in the two-statutes. If the existence in the record of the final judgment is a jurisdictional fact, without which an appeal can not be entertained by this court, it is manifest that an appeal should not lie unless such a judgment or decree in the court below has been actually entered or made, and appears on the record. 3 C. J. 597. In Elliott on Appellate Procedure, § 118, the learned author said: “The general rule is that there must be an entry of judgment before an appeal can be taken, and it must follow that until the judgment is entered the time within which an appeal must be taken does not begin to fun. As an appeal taken before an entry of judgment is premature, it may be dismissed on motion. There is some conflict in the adjudged cases, but the decided weight of authority supports the rule we have stated. It seems clear upon principle that the rule stated must be the correct one, for until.there is an entry of judgment there is no authentic record evidence of a final disposition of the case, and that there is a final judgment must, as a general rule, appear from the record. ’ ’ Again in section 119 the learned author said: ‘ ‘ The right to appeal, as a general rule, dates from the time that a complete judgment is rendered and recorded. This rule is the true one since as long as there is no final judgment it is within the power of the trial court to change its rulings, and as long as this power exists the case must be within the jurisdiction of the lower court. A case can, as a general rule, only pass from the jurisdiction of the court, of original jurisdiction by a final judgment. ’ ’ This rule is certainly supported by considerations of justice and equity. The time for taking appeals to this court has been fixed by the Legislature at six months. Under our statute our circuit courts and chancery courts meet every six months. It is evident therefore that if the time for taking an appeal dates from the rendition of the judgment strictly without regard to its entry of record, and if this court can not acquire jurisdiction without a copy of the judgment of the court below, it is manifest that oftentimes by the fault of the court below, or its officer, in neglecting to have the judgment entered of record before the court adjounrned, an aggrieved party might lose his right of appeal without fault on his part. We believe that the decision in Chatfield v. Jarratt, supra, is based on a wrong reasoning and for the reasons given above should be overruled, Wd are of the opinion that the judgment should be a matter of record in order to limit the time for appeal. Because there was no judgment entered of record in the present case, we think the appeal was premature and should not have been granted. Therefore, Judge Smith and the writer respectfully dissent from the opinion of the court.